Exhibit 13.0 EXPLANATORY NOTE SI Financial Group, Inc., a Maryland corporation (the “Registrant”), was incorporated on September 7, 2010 to become the holding company for Savings Institute Bank and Trust Company (the “Bank”) upon completion of the “second-step” conversion of the Bank from a mutual holding company structure to a stock holding company structure (the “Conversion”).The Conversion involved the sale by the Registrant of 6,544,493 shares of common stock in a public offering to depositors and community members, the exchange of 4,032,356 shares of common stock of the Registrant for shares of common stock of the former SI Financial Group, Inc. (the “Company”) held by persons other than SI Bancorp, MHC (the “MHC”), and the elimination of the Company and the MHC.The Conversion was completed on January 12, 2011.As the Conversion was completed after December 31, 2010, the information in this report is for the Company.Separate financial statements for the Registrant have not been included in this report because the Registrant, as of December 31, 2010, had not issued any shares and had engaged only in organizational activities to date, had no significant assets, contingent or other liabilities, revenues or expenses.Per share information in this report is based on outstanding shares as of the dates indicated and does not reflect the Conversion.Following the Conversion, the Registrant had 10,576,849 shares of common stock outstanding. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General Management’s discussion and analysis of financial condition and results of operations is intended to assist in understanding changes in the Company’s financial condition as of December 31, 2010 and 2009 and the results of operations for the years ended December 31, 2010, 2009 and 2008.The information contained in this section should be read in conjunction with the consolidated financial statements and notes contained elsewhere in this annual report. This report may contain certain “forward-looking statements” within the meaning of the federal securities laws, which are made in good faith pursuant to the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are generally preceded by terms such as “expects,” “believes,” “anticipates,” “intends,” “estimates,” “projects” and similar expressions.These statements are not historical facts; rather, they are statements based on management’s current expectations regarding our business strategies, intended results and future performance. Management’s ability to predict results of the effect of future plans or strategies is inherently uncertain.Factors that could have a material adverse effect on the operations of the Company and its subsidiaries include, but are not limited to, changes in interest rates, national and regional economic conditions, legislative and regulatory changes, monetary and fiscal policies of the United States government, including policies of the United States Treasury and the Federal Reserve Board, the quality and composition of the loan or investment portfolios, demand for loan products, deposit flows, competition, demand for financial services in the Company’s market area, changes in real estate market values in the Company’s market area and changes in relevant accounting principles and guidelines.Additional factors that may affect the Company’s results are discussed in Item 1A. “Risk Factors” in the Company’s annual report on Form 10-K and in other reports filed with the Securities and Exchange Commission (the “SEC”).These risks and uncertainties should be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements.Except as required by applicable law or regulation, the Company does not undertake, and specifically disclaims any obligation, to release publicly the result of any revisions that may be made to any forward-looking statements to reflect events or circumstances after the date of the statements or to reflect the occurrence of anticipated or unanticipated events. - 1 - Management Strategies The Company’s mission is to operate and grow a profitable community-oriented financial institution.The Company plans to achieve this by continuing its strategies of: o Offering a full range of financial products and services.The Bank has a long tradition of focusing on the needs of consumers and small and medium-sized businesses in the community and being an active corporate citizen.The Bank believes its community orientation, quicker decision-making process and customized products are attractive to its customers and distinguishes it from the large regional banks that operate in its market area.In this context, the Bank strives to become a financial services company offering one-stop shopping for all of its customers’ financial needs through banking, investments, insurance and trust products and services.The Bank believes that its broad array of product offerings deepen its relationships with its current customers and entice new customers to begin banking with them, ultimately increasing fee income and profitability. o Actively managing the balance sheet and diversifying the asset mix. The recent economic recession has underscored the importance of a strong balance sheet. The Company manages its balance sheet by: (1) prudently increasing the percentage of its assets consisting of multi-family and commercial real estate and commercial business loans, which offer higher yields, shorter maturities and more sensitivity to interest rate fluctuations; (2) managing its interest rate risk by diversifying the type and maturity of its assets in its loan and investment portfolios and monitoring the maturities in its deposit portfolio; and (3) maintaining strong capital levels and liquidity. Multi-family and commercial real estate and commercial business loans increased $35.5 million, $28.0 million and $36.7 million for the years ended December 31, 2010, 2009 and 2008, respectively, and comprised 49.7% of total loans at December 31, 2010.The Company intends to continue to pursue the opportunities from the many multi-family and commercial properties and businesses located in its market area. o Continuing conservative underwriting practices and maintaining a high quality loan portfolio.The Bank believes that strong asset quality is a key to long-term financial success.The Bank has sought to maintain a high level of asset quality and moderate credit risk by using conservative underwriting standards and by diligent monitoring and collection efforts.Nonperforming loans increased from $3.0 million at December 31, 2009 to $4.9 million at December 31, 2010.At December 31, 2010, nonperforming loans were 0.80% of the total loan portfolio and 0.53% of total assets.Although the Bank intends to increase its multi-family and commercial real estate and commercial business lending, it intends to continue its philosophy of managing large loan exposures through conservative loan underwriting and credit administration standards. o Increasing core deposits. The Company’s primary source of funds is retail deposit accounts.At December 31, 2010, 56.2% of our deposits were core deposits, consisting of demand, savings and money market accounts. The Company values core deposits because they represent longer-term customer relationships and a lower cost of funding compared to certificates of deposit. Core deposits have continued to increase primarily due to the investments we have made in our branch network, new product offerings, competitive interest rates and the movement of customer funds out of riskier investments, including the stock market. The Company intends to continue to increase its core deposits and to focus on gaining market share in counties outside of Windham County by continuing to offer exceptional customer service, cross-selling its loan and deposit products and trust, insurance and investment services and increasing its commercial deposits from small and medium-sized businesses through additional business banking and cash management products. - 2 - o Supplementing fee income through expanded mortgage banking operations.The Company views the changing regulatory landscape and historically low interest rate environment as an opportunity to gain noninterest income by leveraging its expertise in originating residential mortgages and selling such increased originations in the secondary market. This strategy enables the Company to have a much larger lending capacity, provide a more comprehensive product offering and reduce the interest rate, prepayment and credit risks associated with originating residential loans for retention in its loan portfolio. Further, this strategy allows the Company to be more flexible with the single-family residential loans that are held in portfolio. To accelerate this initiative, the Company hired two additional mortgage originators in 2010 and intends to hire at least one more originator in 2011. o Grow through acquisitions.The Company intends to pursue expansion opportunities in its existing market areas or adjacent areas in strategic locations that maximize growth opportunities or with companies that add complementary products to its existing business. The Company believes that the recent economic recession will increase the rate of consolidation in the banking industry. The Company will look to be opportunistic to expand through the acquisition of banks or other financial service companies and believes the additional capital raised through its recently completed offering will better position the Company to take advantage of those opportunities. Critical Accounting Policies The discussion and analysis of the financial condition and results of operations are based on the Company’s consolidated financial statements, which are prepared in conformity with generally accepted accounting principles in the United States of America. The preparation of these financial statements requires management to make estimates and assumptions affecting the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities and the reported amounts of income and expenses.The Company considers accounting policies involving significant judgments and assumptions by management that have, or could have, a material impact on the carrying value of certain assets or on income, to be its critical accounting policies.The Company considers the allowance for loan losses, other-than-temporary impairment of securities, deferred income taxes and the impairment of long-lived assets to be its critical accounting policies. Allowance for Loan Losses.Determining the amount of allowance for loan losses necessarily involves a high degree of judgment.Management reviews the level of the allowance on a monthly basis and establishes the provision for loan losses based on the size and the composition of the loan portfolio, delinquency levels, loss experience, economic conditions and other factors related to the collectibility of the loan portfolio.The level of the allowance for loan losses fluctuates primarily due to changes in the size and composition of the loan portfolio and in the level of nonperforming loans, classified assets and charge-offs.A portion of the allowance is established by segregating the loans by loan category and assigning allocation percentages based on our historical loss experience, delinquency trends, economic conditions and other qualitative factors.The applied loss factors are re-evaluated quarterly to ensure their relevance in the current economic environment.Accordingly, increases in the size of the loan portfolio and the increased emphasis on commercial real estate and commercial business loans, which carry a higher degree of risk of default and, thus, a higher allocation percentage, increases the allowance.Additionally, a portion of the allowance is established based on the level of specific nonperforming loans and classified assets. Although management believes that it uses the best information available to establish the allowance for loan losses, which is based on estimates that are susceptible to change, future additions to the allowance may be necessary as a result of changes in economic conditions and other factors.Additionally, the Bank’s regulators, as a part of their examination process, periodically review its allowance for loan losses and may require the Bank to increase its allowance for loan losses by recognizing additional provisions for loan losses charged to expense, or to decrease its allowance for loan losses by recognizing loan charge-offs.See Notes 1 and 4 in the Company’s Consolidated Financial Statements for additional information. - 3 - Other-Than-Temporary Impairment of Securities. One of the significant estimates related to securities is the evaluation of investments for other-than-temporary impairment (“OTTI”). Marketable equity securities are evaluated for OTTI based on the severity and duration of the impairment and, if deemed to be other-than-temporary, the declines in fair value are reflected in earnings as realized losses.For those debt securities for which the fair value is less than its amortized cost and the Company does not intend to sell such security and it is not more likely than not that it will be required to sell such security prior to the recovery of its amortized cost basis (which may be maturity) less any credit losses, the credit-related OTTI loss is recognized as a charge to earnings.Noncredit-related OTTI losses for debt securities are recognized in other comprehensive income (loss), net of applicable taxes. The evaluation of securities for impairment is a quantitative and qualitative process, which is subject to risks and uncertainties and is intended to determine whether declines in the fair value of investments should be recognized in current period earnings. The risks and uncertainties include changes in general economic conditions, the issuer’s financial condition or future prospects, the effects of changes in interest rates or credit spreads and the expected recovery period. Management evaluates securities for OTTI at least on a quarterly basis and more frequently when economic or market conditions warrant such evaluation.See Notes 1 and 3 in the Company’s Consolidated Financial Statements for additional information. Deferred Income Taxes.The Company uses the asset and liability method of accounting for income taxes. Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.If current available information raises doubt as to the realization of the deferred tax asset, a valuation allowance is established.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The Company exercises significant judgment in evaluating the amount and timing of recognition of the resulting tax assets and liabilities.These judgments require us to make projections of future taxable income.These judgments and estimates, which are inherently subjective, are reviewed periodically as regulatory and business factors change.A reduction in estimated future taxable income may require the Company to record a valuation allowance against its deferred tax asset.A valuation allowance would result in additional income tax expense in the period, which would negatively affect earnings.See Notes 1 and 10 in the Company’s Consolidated Financial Statements. Impairment of Long-Lived Assets.The Company is required to record certain assets it has acquired, including identifiable intangible assets such as core deposit intangibles and goodwill, at fair value, which may involve making estimates based on third-party valuations, such as appraisals or internal valuations based on discounted cash flow analyses or other valuation techniques.Further, long-lived assets, including intangible assets and premises and equipment, that are held and used by the Company, are presumed to have a useful life.The determination of the useful lives of intangible assets is subjective, as is the appropriate amortization period for such intangible and long-lived assets.Additionally, long-lived assets are reviewed for impairment at least annually or whenever events or changes in circumstances indicate that the carrying amount of the asset may not be recoverable.If impairment is indicated by that review, the asset is written down to its estimated fair value through a charge to noninterest expenses.Testing for impairment is a subjective process, the application of which could result in different evaluations of impairment.See Notes 1, 6 and 7 in the Company’s Consolidated Financial Statements for additional information. - 4 - Analysis of Net Interest Income Average Balance Sheet.The following sets forth information regarding average balances of assets and liabilities as well as the total dollar amounts of interest income from average interest-earning assets and interest expense on average interest-bearing liabilities, resulting yields and rates paid, interest rate spread, net interest margin and the ratio of average interest-earning assets to average interest-bearing liabilities for the periods indicated. Years Ended December 31, Average Balance Interest & Dividends Average Yield/ Rate Average Balance Interest & Dividends Average Yield/ Rate Average Balance Interest & Dividends Average Yield/ Rate (Dollars in Thousands) Interest-earning assets: Loans (1) (2) $ $ % $ $ % $ $ % Securities (3) Other interest-earning assets Total interest-earning assets Noninterest-earning assets Total assets $ $ $ Interest-bearing liabilities: Deposits: NOW and money market $ $ $ Savings (4) Certificates of deposit (5) Total interest-bearing deposits Federal Home Loan Bank advances Subordinated debt Total interest-bearing liabilities Noninterest-bearing liabilities Total liabilities Total shareholders' equity Total liabilities and shareholders' equity $ $ $ Net interest-earning assets $ $ $ Tax equivalent net interest income (3) Tax equivalent interest rate spread (6) % % % Tax equivalent net interest margin as a percentage of interest-earning assets (7) % % % Average of interest-earning assets to average interest-bearing liabilities % % % Less tax equivalent adjustment (3) ) ) (5 ) Net interest income $ $ $ Amount is net of deferred loan origination fees and costs.Average balances include nonaccrual loans and loans held for sale. Loan fees are included in interest income and are immaterial. Municipal securities income and net interest income are presented on a tax equivalent basis using a tax rate of 34%.The tax equivalent adjustment is deducted from tax equivalent net interest income to agree to the amounts reported in the statements of operations. Includes mortgagors’ and investors’ escrow accounts. Includes brokered deposits. Tax equivalent net interest rate spread represents the difference between the weighted-average yield on interest-earning assets and the weighted-average cost of interest-bearing liabilities. Tax equivalent net interest margin represents tax equivalent net interest income divided by average interest-earning assets. - 5 - Rate/Volume Analysis.The following table sets forth the extent to which changes in interest rates and changes in volume of interest-earning assets and interest-bearing liabilities have on the Company’s interest income and interest expense for the periods presented.The rate column shows the effects attributable to changes in rate (changes in rate multiplied by prior volume).The volume column shows the effects attributable to changes in volume (changes in volume multiplied by prior rate).The net column represents the sum of the rate and volume columns.For purposes of this table, changes attributable to both changes in rate and volume that cannot be segregated have been allocated proportionately based on the changes due to rate and the changes due to volume. 2010 Compared to 2009 2009 Compared to 2008 Increase (Decrease) Due To Increase (Decrease) Due To Rate Volume Net Rate Volume Net (In Thousands) Interest-earning assets: Interest and dividend income: Loans (1)(2) $ ) $ ) $ ) $ ) $ $ ) Securities (3) Other interest-earning assets ) 59 2 ) ) Total interest-earning assets ) Interest-bearing liabilities: Interest expense: Deposits (4) Federal Home Loan Bank advances ) Subordinated debt ) - ) ) - ) Total interest-bearing liabilities ) Change in net interest income (5) $ ) $ $ Amount is net of deferred loan origination fees and costs.Average balances include nonaccrual loans and loans held for sale. Loan fees are included in interest income and are immaterial. Municipal securities income and net interest income are presented on a tax equivalent basis using a tax rate of 34%.The tax equivalent adjustment is deducted from tax equivalent net interest income to agree to the amounts reported in the statements of operations. Includes mortgagors’ and investors’ escrow accounts. Presented on a tax equivalent basis using a tax rate of 34%. Comparison of Financial Condition at December 31, 2010 and December 31, 2009 Assets: Summary.Total assets increased $54.1 million, or 6.2%, to $926.4 million at December 31, 2010, as compared to $872.4 million at December 31, 2009, primarily due to increases of $54.1 million in cash and cash equivalents and $7.0 million in loans held for sale, offset by decreases of $3.3 million in securities, $2.4 million in other real estate owned, $1.5 million in net loans receivable, $973,000 in prepaid Federal Deposit Insurance Corporation (“FDIC”) deposit insurance assessment, $843,000 in premises and equipment and $349,000 in net deferred tax asset.Cash and cash equivalents increased as a result of subscription funds received from the stock offering totaling $48.3 million.The decrease in the Company’s securities portfolio was due to a reduction in mortgage-backed securities, U.S. government and agency obligations and tax-exempt municipal bonds, offset by increases in government-sponsored enterprise securities and corporate debt securities.The Company obtained ownership of one commercial and seven residential properties aggregating $1.8 million into other real estate owned, offset by write-downs of $472,000 and proceeds from the sale of seven residential and three commercial properties totaling $3.7 million resulting in a net loss of $62,000.The decrease in net unrealized losses on available for sale securities resulted in a decrease in the net deferred tax asset.An increase in accumulated depreciation and amortization contributed to the decrease in premises and equipment at December 31, 2010. - 6 - Loans Receivable, Net.Net loans receivable decreased $1.5 million as a result of a decline in loan originations and the sale of fixed-rate residential mortgage loans.Loan originations decreased $24.3 million, or 16.6%, during the year ended December 31, 2010 compared to 2009 due primarily to reduced demand and more stringent underwriting practices.Lower loan originations in 2010 were offset by the purchase of $54.0 million in United States Department of Agriculture (“USDA”) and Small Business Administration (“SBA”) loans that are fully guaranteed by the U.S. government.The conversion of construction loans to permanent mortgage loans and principal pay-offs contributed to the decrease in construction loans.Changes in the loan portfolio consisted of the following: o Residential Mortgage Loans.Residential mortgage loans comprise 44.5% of total loans at December 31, 2010.Residential mortgage loans decreased $35.3 million, or 11.5%.The sale of $48.7 million in residential mortgage loans from current production during 2010 and the decrease in residential mortgage loan originations by $29.6 million during 2010 contributed to the decrease in residential mortgage loans. o Commercial Loans.At December 31, 2010, the commercial loan portfolio, which includes multi-family and commercial real estate and commercial business loans, represented 49.7% of the Company’s total loan portfolio.Multi-family and commercial real estate loans increased $234,000, or 0.2%.Commercial business loans increased $35.3 million for 2010 as a result of the purchase of $54.0 million in USDA and SBA loans that are fully guaranteed by the U.S. government.Loan originations for commercial real estate and commercial business loans increased $4.1 million and $951,000, respectively, during 2010. o Consumer Loans.Consumer loans represent 4.7% of the Company’s total loan portfolio and increased $2.6 million, or 10.0%, resulting from an increase in home equity lines of credit.Loan originations for consumer loans increased $220,000 over 2009. The allowance for loan losses totaled $4.8 million at December 31, 2010 compared to $4.9 million at December 31, 2009.The ratio of the allowance for loan losses to total loans decreased from 0.80% at December 31, 2009 to 0.78% at December 31, 2010. Liabilities.Total liabilities were $845.3 million at December 31, 2010 compared to $794.9 million at December 31, 2009.Deposits increased $1.9 million, or 0.3%, which included increases in NOW and money market accounts of $27.1 million and noninterest-bearing deposits of $1.4 million, offset by decreases in certificates of deposit of $21.7 million and savings accounts of $4.8 million.Deposit growth was attributable to marketing and promotional initiatives and competitively-priced deposit products.Borrowings decreased $1.9 million from $124.3 million at December 31, 2009 to $122.4 million at December 31, 2010, resulting from net repayments of Federal Home Loan Bank advances. Equity: Summary.Total shareholders’ equity increased $3.6 million from $77.5 million at December 31, 2009 to $81.1 million at December 31, 2010.The increase in shareholders’ equity was attributable to earnings of $3.0 million, a decrease in net unrealized losses on available for sale securities aggregating $714,000 (net of taxes) and the amortization of share-based awards aggregating $459,000, offset by dividends of $375,000, net unrealized loss on an effective cash flow hedge of $85,000 and treasury stock repurchases totaling $74,000.On July 1, 2010, the Company recognized a cumulative effect adjustment for a change in accounting principle of $652,000 as a reduction in retained earnings and a corresponding decrease in accumulated other comprehensive loss as a result of electing to fair value two investments in the Company’s securities portfolio in accordance with guidance provided by Financial Accounting Standards Board’s (“FASB”) Scope Exception Related to Embedded Credit Derivatives.See Note 1 under “Recent Accounting Pronouncements” for more details. - 7 - Effective March 31, 2009, the adoption of new accounting guidance regarding the recognition and presentation of OTTI of securities required management to separately identify whether OTTI charges totaling $7.1 million that were previously recognized in earnings during the third and fourth quarters of 2008 were related to credit losses or other noncredit factors at the measurement date of impairment.Management determined, based on the present value of expected cash flows in accordance with applicable guidance, that $4.0 million of the $7.1 million in OTTI charges recognized during 2008 were related to noncredit factors and, therefore, recorded a cumulative effect adjustment of $2.7 million (net of taxes) to retained earnings with a corresponding adjustment to accumulated other comprehensive loss.The Company does not intend to sell these impaired securities and it is more likely than not that the Company will not be required to sell these securities before recovery of the amortized cost basis of each of these securities. Accumulated Other Comprehensive Loss.Accumulated other comprehensive loss is comprised of the unrealized gains and losses on available for sale securities, net of taxes and unrealized gains and losses on derivative instruments, net of taxes.Net unrealized losses on available for sale securities, net of taxes, totaled $1.0 million at December 31, 2010 compared to net unrealized losses on available for sale securities, net of taxes, of $2.4 million at December 31, 2009.Unrealized holding losses on available for sale securities primarily resulted from a decline in the market value of the debt securities portfolio, which was recognized in accumulated other comprehensive loss on the consolidated balance sheet and a component of comprehensive income on the consolidated statement of changes in shareholders’ equity.A majority of the unrealized losses relate to non-agency mortgage-backed securities and collateralized debt obligations.The Company does not intend to sell such securities and it is more likely than not that it will not be required to sell such securities prior to the recovery of its amortized cost basis, which may be at maturity, less any credit losses.Net unrealized loss on derivative instruments, net of taxes, totaled $85,000 atDecember 31, 2010.There were no losses on derivative instruments at December 31, 2009. Comparison of Operating Results for the Years Ended December 31, 2010 and 2009 General.The Company’s results of operations depends primarily on net interest income, which is the difference between the interest income earned on the Company’s interest-earning assets, such as loans and investments, and the interest expense on its interest-bearing liabilities, such as deposits and borrowings.The Company also generates noninterest income such as gains on securities, fees earned from mortgage banking activities, fees from deposit and trust and investment management services, insurance commissions and other fees.The Company’s noninterest expenses primarily consist of employee compensation and benefits, occupancy, computer services, furniture and equipment, outside professional services, electronic banking fees, marketing and other general and administrative expenses.The Company’s results of operations are also significantly affected by general economic and competitive conditions, particularly changes in market interest rates, governmental policies and actions of regulatory agencies. The Company recorded net income of $3.0 million for the year ended December 31, 2010, an increase of $2.6 million, compared to net income of $435,000 for the year ended December 31, 2009. Interest and Dividend Income.Total interest and dividend income decreased $3.5 million, or 8.1%, for 2010, primarily due to a lower yield on interest-earning assets.Lower market interest rates contributed to decreases in the yield of 107 basis points on securities, 22 basis points on federal funds and other interest-earning assets and 20 basis points on loans during 2010. The yield earned on interest-earning assets decreased 50 basis points to 4.77% for 2010.Additionally, the yield on loans was negatively impacted by the increase in unrecognized interest related to nonaccrual loans.Average interest-earning assets increased $13.4 million to $836.4 million in 2010, mainly due to a higher average balance of federal funds and other interest-earning assets and securities of $14.6 million and $13.0 million, respectively, offset by a decrease of $14.2 million in loans. - 8 - Interest Expense.Interest expense decreased $5.0 million, or 26.7%, to $13.8 million for 2010 compared to $18.9 million in 2009, primarily due to lower rates paid on interest-bearing liabilities, offset by a higher average balance of deposits.Overall, average rates declined as a result of the lower interest rate environment during 2010.Average interest-bearing deposits rose $21.0 million and the average rate decreased 70 basis points.An increase in the average balance of NOW and money market accounts totaling $34.6 million contributed the largest increase to the average balance for deposit accounts, as customers shifted from certificates of deposit to NOW and money market accounts.The average rate on these deposits decreased 39 basis points to 0.67%.The average balance of certificates of deposit decreased $15.3 million and the average rate paid decreased 84 basis points to 2.49%.The average balance of FHLB advances decreased $16.3 million and the average rate decreased 49 basis points to 3.66% for 2010.Rates on subordinated borrowings decreased 53 basis points due to a reduction in the three-month LIBOR rate. Provision for Loan Losses.The provision for loan losses decreased $1.9 million to $902,000 in 2010.The lower provision resulted from a reduction in net loan charge-offs, predominately in commercial real estate loans, offset by an increase in specific loan loss allowances on nonperforming loans.For the year ended December 31, 2010, net loan charge-offs totaled $994,000, compared to $4.0 million for the year ended December 31, 2009.Higher loan charge-offs for 2009 primarily related to two commercial construction relationships aggregating $2.9 million.Specific loan loss allowances relating to impaired loans increased to $502,000 at December 31, 2010, compared to $267,000 at December 31, 2009.At December 31, 2010, nonperforming loans totaled $4.9 million, as compared to $3.0 million at December 31, 2009.Unfavorable economic conditions continue to have a negative impact on the Company’s residential and commercial real estate loan portfolio and contribute to the decrease in credit quality related to our commercial business loans.The ratio of the allowance for loan losses to total loans decreased from 0.80% at December 31, 2009 to 0.78% at December 31, 2010. Noninterest Income.Total noninterest income increased $504,000 to $10.7 million in 2010.The following table shows the components of noninterest income and the dollar and percentage changes from 2009 to 2010. Years Ended December 31, Change Dollars Percent (Dollars in Thousands) Service fees $ $ $ 60 % Wealth management fees Increase in cash surrender value of bank-owned life insurance (4 ) ) Net gain on sale of securities Net impairment losses recognized in earnings ) ) ) Mortgage banking fees Net loss in fair value on trading securities and derivatives ) - ) n/a Net (loss) gain on disposal of equipment (5 ) 99 ) ) Other 79 98 Total noninterest income $ $ $ % - 9 - Higher sales volume of available for sale securities resulted in an increase in the net gain on the sale of securities during 2010.Residential mortgage loan sales totaled $48.7 million for the year ended December 31, 2010 compared to $56.3 million for the year ended December 31, 2009.Despite the lower volume of sales in 2010, the Company recognized an increase in the fees from the sale of residential mortgage loans due to higher premiums received from loan sales in the secondary market.Trust service fees contributed to the increase in wealth management fees for 2010, primarily resulting from an increase in the market value of trust assets under management.Service fees rose in response to higher electronic banking usage.A decline in credit conditions resulted inOTTI charges on one non-agency mortgage-backed security totaling $492,000 and $228,000 for the years ended December 31, 2010 and 2009, respectively.The net loss in fair value on trading securities and derivatives resulted from the Company recognizing unrealized losses related to a decline in the fair value of two trading securities totaling $408,000 and derivative loan commitments and forward loan sale commitments totaling $21,000.Other noninterest income was offset by impairment charges of $12,000 and $383,000, which were recorded to reduce the Bank’s carrying value in two small business investment company limited partnerships during the years ended December 31, 2010 and 2009, respectively.Additionally, other noninterest income included a net gain of $291,000 in death benefit proceeds received from a bank-owned life insurance policy during 2009. Noninterest Expenses.Noninterest expenses increased $113,000 for 2010 compared to 2009.The following table shows the components of noninterest expenses and the dollar and percentage changes from 2009 to 2010. Years Ended December 31, Change Dollars Percent (Dollars in Thousands) Salaries and employee benefits $ $ $ ) )% Occupancy and equipment 69 Computer and electronic banking services Outside professional services ) ) Marketing and advertising ) ) Supplies ) ) FDIC deposit insurance and regulatory assessments ) ) Other Total noninterest expenses $ $ $ % Noninterest expenses increased in 2010 primarily due to increases in computer and electronic banking services and other noninterest expenses.Computer and electronic banking services expense increased due to higher telecommunication costs and transaction activity.Other noninterest expenses increased as a result of an increase in costs associated with other real estate owned. Noninterest expenses for 2009 reflected an FDIC-imposed industry-wide five basis point special assessment of $393,000 and prepayment penalties totaling $111,000 for the early extinguishment of Federal Home Loan Bank borrowings.Salary expense and related payroll taxes were lower for 2010 compared to 2009 due to lower staffing levels and a reduction in share-based compensation expense. Income Tax Provision.For 2010, the Company’s income tax provision was $1.3 million compared to $35,000 for 2009.The income tax provision for 2010 resulted from higher taxable income, offset by a reduction in the Company’s valuation allowance of $90,000 related to the expiration of unrealized federal charitable contribution and capital loss carry-forwards.The effective tax rate was 30.4% and 7.4% for 2010 and 2009, respectively.The lower effective tax rate for the year ended December 31, 2009 was due to lower pre-tax net income and a tax-exempt gain on bank-owned life insurance proceeds. - 10 - Comparison of Operating Results for the Years Ended December 31, 2009 and 2008 The Company recorded net income of $435,000 for the year ended December 31, 2009, an increase of $3.3 million, compared to a net loss of $2.9 million for the year ended December 31, 2008.The net loss for the year ended December 31, 2008 was primarily attributable to a $7.1 million OTTI charge on certain securities to reduce their carrying value to fair value. Interest and Dividend Income.Total interest and dividend income decreased $3.1 million, or 6.7%, for 2009, primarily due to a lower yield on interest-earning assets, offset by an increase in interest-earning assets.Lower market interest rates contributed to decreases in the yield of 60 basis points and 44 basis points on securities and loans, respectively, during 2009.Additionally, the yield on loans was negatively impacted by the increase in unrecognized interest related to nonaccrual loans.Average interest-earning assets increased $21.8 million to $823.0 million in 2009, mainly due to a higher average balance of loans and, to a lesser extent, a higher average balance on federal funds and other interest-earning assets.The average balance of loans increased $15.8 million while the rate earned on loans decreased to 5.67% for 2009 from 6.11% for 2008. Interest Expense.Interest expense decreased $3.6 million, or 16.0%, to $18.9 million for 2009 compared to $22.5 million in 2008, primarily due to lower rates paid on interest-bearing liabilities, offset by a higher average balance of deposits.Overall, average rates declined as a result of the lower interest rate environment during 2009.Average interest-bearing deposits rose $34.9 million and the average yield decreased 60 basis points.An increase in the average balance of NOW and money market accounts totaling $25.3 million contributed the largest increase to the average balance for deposit accounts, as customers shifted from savings accounts to NOW and money market accounts.The average yield on these deposits decreased 68 basis points.The average balance of certificates of deposit increased $13.7 million and the average rate paid decreased 59 basis points to 3.33%.The average balance of FHLB advances decreased $12.2 million and the average yield decreased 25 basis points to 4.15% for 2009.Rates on subordinated borrowings decreased 218 basis points due to a reduction in the three-month LIBOR rate. Provision for Loan Losses.The provision for loan losses increased $1.5 million to $2.8 million in 2009.The higher provision relates to an increase in charge-offs due to the impact of continued adverse economic and real estate market conditions.For the year ended December 31, 2009, net loan charge-offs totaled $4.0 million, compared to $567,000 for the year ended December 31, 2008.Specific loan loss allowances relating to impaired loans decreased to $267,000 at December 31, 2009 compared to $1.2 million at December 31, 2008.At December 31, 2009, nonperforming loans totaled $3.0 million, as compared to $9.3 million at December 31, 2008.The increase in loan charge-offs and the decrease in nonperforming loans and specific loan loss allowances for the year ended December 31, 2009 primarily resulted from the charge-off of two commercial construction loan relationships aggregating $2.9 million that were previously identified as impaired with established specific loan loss allowances and the transfer of loans totaling $5.5 million into other real estate owned.While the Company has no direct exposure to sub-prime mortgages in its loan portfolio, economic conditions have negatively impacted the residential and commercial construction markets and contributed to the decrease in credit quality for commercial loans.The ratio of the allowance for loan losses to total loans decreased from 0.97% at December 31, 2008 to 0.80% at December 31, 2009. - 11 - Noninterest Income.Total noninterest income increased $7.0 million to $10.2 million in 2009.The following table shows the components of noninterest income and the dollar and percentage changes from 2008 to 2009. Years Ended December 31, Change Dollars Percent (Dollars in Thousands) Service fees $ $ $ ) )% Wealth management fees ) ) Increase in cash surrender value of bank-owned life insurance ) ) Net gain on sale of securities ) ) Net impairment losses recognized in earnings ) ) ) Mortgage banking fees Net gain on disposal of equipment 99 - 99 n/a Other 79 ) ) Total noninterest income $ $ $ % An increase in noninterest income for the year ended December 31, 2009 primarily resulted from lower OTTI charges and an increase in mortgage banking fees, offset by decreases in service fees and the net gain on the sale of available for sale securities.For 2009, the Company reported mortgage banking fees of $707,000 resulting from the sale of $56.3 million of fixed-rate longer-term residential mortgage loans, compared to mortgage banking fees of $202,000 resulting from the sale of $14.2 million of fixed-rate longer-term residential mortgage loans in 2008.Service fees declined for the year ended December 31, 2009 due to lower overdraft charges on certain deposit products.The Company realized net gains on the sale of bonds and stocks totaling $215,000 and $70,000, respectively, during 2009 compared to a net gain on the sale of bonds totaling $463,000 for 2008.Other noninterest income included a net gain of $291,000 in death benefit proceeds received from a bank-owned life insurance policy during 2009, offset by impairment charges of $383,000 and $63,000, which were recorded to reduce the Bank’s carrying value in two small business investment company limited partnerships during the years ended December 31, 2009 and 2008, respectively. Noninterest Expenses.Noninterest expenses increased $1.4 million for 2009 as compared to 2008.The following table shows the components of noninterest expenses and the dollar and percentage changes from 2008 to 2009. Years Ended December 31, Change Dollars Percent (Dollars in Thousands) Salaries and employee benefits $ $ $ ) )% Occupancy and equipment ) ) Computer and electronic banking services Outside professional services Marketing and advertising (9 ) ) Supplies ) ) FDIC deposit insurance and regulatory assessments Other Total noninterest expenses $ $ $ % - 12 - Noninterest expenses increased in 2009 primarily due to increases in the FDIC assessment, computer and electronic banking services, other noninterest expenses and outside professional services.The increase in the FDIC assessment of $1.2 million for the year ended December 31, 2009 was attributable to the expiration of credits during 2008, an increase in the assessment rate for 2009 and an FDIC-imposed industry-wide five basis point special assessment totaling $393,000.Computer and electronic banking services expense increased due to higher telecommunication costs and transaction activity.Other noninterest expenses increased as a result of higher custodian fees for trust operations of $167,000, prepayment penalties for the early extinguishment of FHLB borrowings of $111,000 and an increase in mortgage appraisal fees of $122,000, offset by a decrease in the provision for credit losses of $124,000.Additionally, the Company recorded an impairment charge of $57,000 during the fourth quarter of 2009 on the goodwill from its New London branch acquisition in 2008.The decrease in salaries and employee benefits primarily related to higher deferred costs associated with the increase in residential mortgage originations in 2009.Occupancy and equipment expense was impacted by the Company’s purchase of the Norwich, Connecticut branch office and the training facility, resulting in lower lease expense for 2009. Income Tax Provision.For 2009, the Company had an income tax provision of $35,000 compared to an income tax benefit of $1.4 million for 2008.The income tax provision for 2009 resulted from an increase in taxable income, offset by a nontaxable gain on bank-owned life insurance proceeds.The effective tax rate was 7.4% and 32.1% for 2009 and 2008, respectively.For the year ended December 31, 2009, the effective tax rate was impacted by an increase in the valuation allowance to $139,000 from $118,000 at December 31, 2008 due to the uncertainty of realization of the Company’s charitable contribution deduction.For the year ended December 31, 2008, the valuation allowance of $118,000 was established due to the uncertainty of realization of federal capital loss carry-forwards and OTTI losses on equity securities.As a result of the Emergency Economic Stabilization Act of 2008 (“EESA”), which was enacted into law in October 2008, the Company recorded a deferred tax benefit during the year ended December 31, 2008 associated with the OTTI losses recognized for the Company’s preferred stock holdings of Fannie Mae and Freddie Mac.Prior to the enactment of EESA, such losses were treated as capital losses for both tax and financial reporting purposes.Under EESA, ordinary loss treatment is available to financial institutions for such securities. Liquidity and Capital Resources Liquidity is the ability to meet current and future financial obligations of a short- and long-term nature.The Company’s primary sources of funds consist of deposit inflows, loan repayments and sales, maturities and sales of securities and FHLB.While maturities and scheduled amortization of loans and securities are predictable sources of funds, deposit flows, mortgage prepayments and loan and security sales are greatly influenced by general interest rates, economic conditions and competition. The Company regularly adjusts its investment in liquid assets based upon its assessment of (1) expected loan demand, (2) expected deposit flows, (3) yields available on interest-earning deposits and securities and (4) the objectives of the Company’s asset/liability management, funds management and liquidity policies.The Company’s policy is to maintain liquid assets less short-term liabilities within a range of 10.0% to 20.0% of total assets.Liquid assets were 21.5% of total assets at December 31, 2010, primarily as a result of subscription funds received from the stock offering totaling $48.3 million.Excess liquid assets are generally invested in interest-earning deposits and short- and intermediate-term securities. The Company’s most liquid assets are cash and cash equivalents.The levels of these assets depend on the Company’s operating, financing, lending and investing activities during any given period.At December 31, 2010, cash and cash equivalents totaled $78.3 million.Interest-bearing deposits and federal funds sold totaled $67.1 million.Securities classified as available for sale, which provide additional sources of liquidity, totaled $180.0 million at December 31, 2010.In addition, at December 31, 2010, the Company had the ability to borrow $159.2 million from the FHLB, which includes overnight lines of credit of $10.0 million.On that date, the Company had FHLB advances outstanding of $114.2 million and no overnight advances outstanding.Additionally, the Company has the ability to access the Federal Reserve Bank’s Discount Window on a collateralized basis and maintains a $7.0 million unsecured line of credit with a financial institution to access federal funds.The Company believes that its liquid assets combined with the available line from the FHLB provide adequate liquidity to meet its current financial obligations. - 13 - At December 31, 2010, the Bank had $51.6 million in loan commitments outstanding, which included $6.7 million in undisbursed construction loans, $21.1 million in unused home equity lines of credit, $12.2 million in commercial lines of credit, $10.2 million in commitments to grant loans, $1.3 million in overdraft protection lines and $115,000 in standby letters of credit.Certificates of deposit due within one year of December 31, 2010 totaled $124.3 million, or 18.8% of total deposits.Management believes that the amount of deposits in shorter-term certificates of deposit reflects customers’ hesitancy to invest their funds in longer-term certificates of deposit due to the uncertain interest rate environment.To compensate, the Bank has increased the duration of its borrowings with the FHLB and offered attractive rates on certain certificates of deposit in an effort to extend the maturity of its deposits.The Bank will be required to seek other sources of funds, including other certificates of deposit and lines of credit, if maturing certificates of deposit are not retained.Depending on market conditions, the Bank may be required to pay higher rates on such deposits or other borrowings than are currently paid on certificates of deposit.Additionally, a shorter duration in the securities portfolio may be necessary to provide liquidity to compensate for any deposit outflows.The Bank believes, however, based on past experience, a significant portion of its certificates of deposit will be retained.The Bank has the ability, if necessary, to adjust the interest rates offered to its customers in an effort to attract and retain deposits. In addition, the Company believes that its branch network, which is presently comprised of 21 full-service retail banking offices located throughout its primary market area, and the general cash flows from its existing lending and investment activities, will afford it sufficient long-term liquidity. The Company’s primary investing activities are the origination, purchase and sale of loans and the purchase and sale of securities.For the year ended December 31, 2010, the Bank originated $122.0 million of loans and purchased $91.7 million of securities and $54.0 million of loans.In fiscal 2009, the Bank originated $146.3 million of loans and purchased $95.1 million of securities and $40.9 million of loans. Financing activities consist primarily of activity in deposit accounts and in borrowed funds.The increased liquidity needed to fund asset growth has been provided through increased deposits.The net increase in total deposits, including mortgagors’ and investors’ escrow accounts, was $1.8 million and $38.1 million for the years ended December 31, 2010 and 2009, respectively.Deposit flows are affected by the overall level of interest rates, the interest rates and products offered by the Bank and its local competitors and other factors.The Bank generally manages the pricing of its deposits to be competitive and to increase core deposits and commercial banking relationships.Occasionally, the Bank offers promotional rates on certain deposit products to attract deposits.The Bank decreased FHLB advances by $1.9 million and $23.5 million for the years ended December 31, 2010 and 2009, respectively, with excess funds from the increase in deposits. In February 2008, the Company’s Board of Directors approved the repurchase of up to 596,000 shares of the Company’s outstanding common stock.During 2010, the Company repurchased 11,706 shares at a cost of $74,000.As a result of the stock conversion in January 2011, no additional shares will be repurchased under this plan. The Bank has managed its capital to maintain strong protection for depositors and creditors.The Bank is subject to various regulatory capital requirements administered by the OTS, including a risk-based capital measure.The risk-based capital guidelines include both a definition of capital and a framework for calculating risk-weighted assets by assigning balance sheet assets and off-balance sheet items to broad risk categories.At December 31, 2010, the Bank exceeded all of its regulatory capital requirements and is considered “well capitalized” under regulatory guidelines.As a savings and loan holding company regulated by the OTS, the Company is not subject to any separate regulatory capital requirements.In addition, due in part to its sufficient capital level, the Company did not participate in the U.S. Government sponsored Troubled Asset Relief program.See Note 14 in the Company’s Consolidated Financial Statements for additional information relating to the Bank’s regulatory capital requirements. - 14 - Payments Due Under Contractual Obligations The following table presents information relating to the Company’s payments due under contractual obligations as of December 31, 2010. Payments Due by Period Less Than One Year One to Three Years Three to Five Years More Than Five Years Total (In Thousands) Federal Home Loan Bank advances $ Operating lease obligations (1) Other long-term liabilities reflected on the balance sheet (2) - - - Total contractual obligations $ Payments are for the lease of real property. Represents junior subordinated debt owed to an unconsolidated trust. Off-Balance Sheet Arrangements In the normal course of operations, the Company engages in a variety of financial transactions that, in accordance with accounting principles generally accepted in the United States of America, are not recorded in its financial statements.These transactions involve, to varying degrees, elements of credit, interest rate and liquidity risk.Such transactions are used primarily to manage customers’ requests for funding and take the form of loan commitments, lines of credit and letters of credit. The contractual amounts of commitments to extend credit represent the amounts of potential accounting loss should the contract be fully drawn upon, the customer defaults and the value of any existing collateral becomes worthless.The Company uses the same credit policies in making commitments and conditional obligations as it does for on-balance sheet instruments.Financial instruments whose contract amounts represent credit risk at December 31, 2010 and 2009 are as follows: December 31, (In Thousands) Commitments to extend credit: Future loan commitments $ $ Undisbursed construction loans Undisbursed home equity lines of credit Undisbursed commercial lines of credit Overdraft protection lines Standby letters of credit Total commitments $ $ - 15 - Future loan commitments at December 31, 2010 and 2009 included fixed rate loan commitments of $6.1 million and $5.1 million, respectively, at interest rates ranging from 3.500% to 5.750% and 4.375% to 7.000%, respectively. Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract.Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee.The Company evaluates each customer’s creditworthiness on a case-by-case basis.The amount of collateral obtained, if deemed necessary by the Company upon extension of credit, is based on management’s credit evaluation of the counterparty.Collateral held varies but may include residential and commercial property, accounts receivable, inventory, property, plant and equipment, deposits and securities. Undisbursed commitments under construction, home equity or commercial lines of credit are commitments for future extensions of credit to existing customers.Total undisbursed amounts on lines of credit may expire without being fully drawn upon and therefore, do not necessarily represent future cash requirements. Standby letters of credit are conditional commitments issued by the Company to guarantee the performance of a customer to a third party.Letters of credit are primarily issued to support public or private borrowing arrangements.Essentially all letters of credit issued have expiration dates within one year. The Bank is a limited partner in two small business investment corporations.At December 31, 2010, the Bank’s remaining off-balance sheet commitment for the capital investments was $465,000.See Note 12 in the Company’s Consolidated Financial Statements. In 2004, the Bank established an Employee Stock Ownership Plan (“ESOP”) for the benefit of its eligible employees.At December 31, 2010, the Bank had repaid principal payments on the loan to the ESOP of $1.6 million.Allocated shares and shares unallocated or committed to be allocated to participants totaled 155,306 and 322,955, respectively, at December 31, 2010.As of December 31, 2010, the amount of unallocated common shares held in suspense totaled 290,660, with a fair value of $2.6 million, which represents a commitment of the Bank to the ESOP.See Note 11 in the Company’s Consolidated Financial Statements. As of December 31, 2010, the Company did not engage in any off-balance sheet transactions reasonably likely to have a material effect on its financial condition, results of operations or cash flows. See Note 12 in the Company’s Consolidated Financial Statements. Impact of Inflation and Changes in Prices The financial statements and financial data presented within this document have been prepared in accordance with U.S. generally accepted accounting principles, which require the measurement of financial condition and operating results in terms of historical dollars without considering the change in the relative purchasing power of money over time due to inflation. The primary impact of inflation on the Company’s operations is reflected in increased operating costs. Unlike most industrial companies, virtually all the assets and liabilities of a financial institution are monetary in nature. As a result, interest rates generally have a more significant impact on a financial institution’s performance than do the effects of general levels of inflation. Interest rates do not necessarily move in the same direction or to the same extent as the prices of goods and services. - 16 - Impact of Recent Accounting Standards For information relating to new accounting pronouncements, reference Note 1 – “Nature of Business and Summary of Significant Accounting Policies – Recent Accounting Pronouncements” in the Company’s Consolidated Financial Statements. Quantitative and Qualitative Disclosures About Market Risk Qualitative Aspects of Market Risk The primary market risk factor affecting the financial condition and operating results of the Company is interest rate risk.Interest rate risk is the exposure of current and future earnings and capital arising from movements in interest rates.The Company manages the interest rate sensitivity of its interest-bearing liabilities and interest-earning assets in an effort to minimize the adverse effects of changes in the interest rate environment. To reduce the volatility of its earnings, the Company has sought to improve the match between asset and liability maturities and rates, while maintaining an acceptable interest rate spread. The Company’s strategy for managing interest rate risk generally is to emphasize the origination of adjustable-rate mortgage loans for retention in its loan portfolio. However, the ability to originate adjustable-rate loans depends to a great extent on market interest rates and borrowers’ preferences. As an alternative to adjustable-rate mortgage loans, the Company purchases variable-rate loans in the secondary market that are fully guaranteed by the USDA and SBA.These loans have a significantly shorter duration than fixed-rate mortgage loans. Fixed-rate mortgage loans typically have an adverse effect on interest rate sensitivity compared to adjustable-rate loans. Accordingly, the Company has sold more longer-term fixed-rate mortgage loans in the secondary market in recent periods to manage interest rate risk.The Company may offer attractive rates for existing certificates of deposit accounts to extend their maturities. The Company also uses shorter-term investment securities and longer-term borrowings from the FHLB to help manage interest rate risk. The Company has an Asset/Liability Committee to communicate, coordinate and control all aspects involving asset/liability management. The committee establishes and monitors the volume, maturities, pricing and mix of assets and funding sources with the objective of managing assets and funding sources to provide results that are consistent with liquidity, growth, risk limits and profitability goals. On July 1, 2010, the Company entered into an interest rate swap agreement with a third-party financial institution with a notional amount of $8.0 million whereby the counterparty will pay a variable rate equal to three-month LIBOR and the Company will pay a fixed rate of 2.44%. The agreement was effective on December 15, 2010 and terminates on December 15, 2015. This agreement was designated as a cash flow hedge against the trust preferred securities issued by SI Capital Trust II. This effectively fixes the interest rate on the $8.0 million of trust preferred securities at 4.14% for the period December 15, 2010 through December 15, 2015. Quantitative Aspects of Market Risk The Company analyzes its interest rate sensitivity position to manage the risk associated with interest rate movements through the use of interest income simulation.The matching of assets and liabilities may be analyzed by examining the extent to which such assets and liabilities are “interest rate sensitive.” An asset or liability is said to be interest rate sensitive within a specific time period if it will mature or reprice within that time period.The Company’s goal is to manage asset and liability positions to moderate the effect of interest rate fluctuations on net interest income. Net Interest Income Simulation Analysis The Company’s goal is to manage asset and liability positions to moderate the effects of interest rate fluctuations on net interest income. Interest income simulations are completed quarterly and presented to the Asset/Liability Committee. The simulations provide an estimate of the impact of changes in interest rates on net interest income under a range of assumptions. The numerous assumptions used in the simulation process are reviewed by the Asset/Liability Committee on a quarterly basis. Changes to these assumptions can significantly affect the results of the simulation. The simulation incorporates assumptions regarding the potential timing in the repricing of certain assets and liabilities when market rates change and the changes in spreads between different market rates. The simulation analysis incorporates management’s current assessment of the risk that pricing margins will change adversely over time due to competition or other factors.Simulation analysis is only an estimate of the Company’s interest rate risk exposure at a particular point in time. The Company continually reviews the potential effect changes in interest rates could have on the repayment of rate sensitive assets and funding requirements of rate sensitive liabilities. - 17 - The table below sets forth an approximation of the Company’s exposure as a percentage of estimated net interest income for the next 12- and 24-month periods using interest income simulation. The simulation uses projected repricing of assets and liabilities at December 31, 2010 on the basis of contractual maturities, anticipated repayments and scheduled rate adjustments. Prepayment rates can have a significant impact on interest income simulation. Because of the large percentage of loans and mortgage-backed securities the Company holds, rising or falling interest rates have a significant impact on the prepayment speeds of the Company’s earning assets that in turn affect the rate sensitivity position. When interest rates rise, prepayments tend to slow. When interest rates fall, prepayments tend to rise. The Company’s asset sensitivity would be reduced if prepayments slow and vice versa. While the Company believes such assumptions to be reasonable, there can be no assurance that assumed prepayment rates will approximate actual future mortgage-backed security and loan repayment activity. The following table reflects changes in estimated net interest income only for the Company at December 31, 2010. Percentage Change in Estimated Net Interest Income Over 12 Months 24 Months 300 basis point increase in rates % % Semi-annual 100 basis point increase in rates 50 basis point decrease in rates ) ) Management believes that under the current rate environment, a change of interest rates downward of 200 basis points is a highly remote interest rate scenario. Therefore, management modified the limit and a 50 basis point decrease in interest rates was used. This limit will be re-evaluated periodically and may be modified as appropriate. The basis point change in rates in the above table is assumed to occur evenly over the 12- and 24-month periods for both the 300 basis point increase in rates and the 50 basis point decrease in rates.However, the semi-annual 100 basis point increase in rates over the 12- and 24-month periods represents the most likely scenario based upon the anticipated policy of the Federal Reserve Board. As indicated by the above scenarios, net interest income would be adversely affected (within our internal guidelines) in the 12- and 24-month periods if rates declined by 50 basis points.Conversely, net interest income would be positively impacted as indicated in the increasing rate scenarios detailed above as a result of the Company’s strategy to better position the balance sheet for the anticipated increase in market interest rates.The Company’s strategy for mitigating interest rate risk includes the purchase of adjustable-rate investment securities and USDA and SBA loans that will reprice in a rising rate environment, selling longer-term and lower fixed-rate residential mortgage loans in the secondary market and restructuring FHLB borrowings to current lower market interest rates while extending their duration. - 18 - Stock Performance Graph The following graph compares the cumulative total shareholder return on the Company's common stock with the cumulative total return on the Nasdaq Composite (U.S. Companies) and the SNL $500M - $1B Thrift Index.Total return assumes the reinvestment of all dividends.The graph assumes $100 was invested at the close of business on December 31, 2005. - 19 - REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders of SI Financial Group, Inc. We have audited the accompanying consolidated balance sheets of SI Financial Group, Inc. and subsidiaries (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of operations, changes in shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2010.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of SI Financial Group, Inc. and subsidiaries as of December 31, 2010 and 2009, and the results of their operations and their cash flows for each of the years in the three-year period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. /s/ Wolf & Company, P.C. Boston, Massachusetts March 28, 2011 - 20 - SI FINANCIAL GROUP, INC. CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Amounts) December 31, ASSETS: Cash and due from banks: Noninterest-bearing $ $ Interest-bearing Federal funds sold Total cash and cash equivalents Trading securities, at fair value - Available for sale securities, at fair value Loans held for sale Loans receivable (net of allowance for loan losses of $4,799 and $4,891 at December 31, 2010 and 2009, respectively) Federal Home Loan Bank stock, at cost Bank-owned life insurance Premises and equipment, net Goodwill and other intangibles Accrued interest receivable Deferred tax asset, net Other real estate owned, net Prepaid FDIC deposit insurance assessment Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY: Liabilities: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Mortgagors' and investors' escrow accounts Federal Home Loan Bank advances Junior subordinated debt owed to unconsolidated trust Stock offering escrow - Accrued expenses and other liabilities Total liabilities Commitments and contingencies (Notes 11 and 12) Shareholders' Equity: Preferred stock ($.01 par value; 1,000,000 shares authorized; none issued) - - Common stock ($.01 par value; 75,000,000 shares authorized; 12,563,750shares issued; 11,777,496 and 11,789,202 shares outstanding at December 31, 2010 and 2009, respectively) Additional paid-in-capital Unallocated common shares held by ESOP ) ) Unearned restricted shares ) ) Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost (786,254 and 774,548 shares at December 31, 2010 and 2009, respectively) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to consolidated financial statements. - 21 - SI FINANCIAL GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Amounts) Years Ended December 31, Interest and dividend income: Loans, including fees $ $ $ Securities: Taxable interest Tax-exempt interest 38 47 13 Dividends 23 42 Other Total interest and dividend income Interest expense: Deposits Federal Home Loan Bank advances Subordinated debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Total other-than-temporary impairment losses on securities ) ) ) Portion of losses recognized in other comprehensive income - - Net impairment losses recognized in earnings ) ) ) Service fees Wealth management fees Increase in cash surrender value of bank-owned life insurance Net gain on sale of securities Mortgage banking fees Net loss in fair value on trading securities and derivatives ) - - Net (loss) gain on disposal of equipment (5 ) 99 - Other 79 Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy and equipment Computer and electronic banking services Outside professional services Marketing and advertising Supplies FDIC deposit insurance and regulatory assessments Other Total noninterest expenses Income (loss) before income tax provision (benefit) ) Income tax provision (benefit) 35 ) Net income (loss) $ $ $ ) Net income (loss) per share: Basic $ $ $ ) Diluted $ $ $ ) See accompanying notes to consolidated financial statements. - 22 - SI FINANCIAL GROUP, INC. CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE YEARS ENDED DECEMBER 31, 2010, 2 (In Thousands, Except Share Amounts) Common Stock Additional Paid-in Unallocated Common Shares Held Unearned Restricted Retained Accumulated Other Comprehensive Treasury Total Shareholders' Shares Dollars Capital by ESOP Shares Earnings (Loss) Income Stock Equity Balance at December 31, 2007 $ $ $ ) $ ) $ $ $ ) $ Cumulative effect adjustment for change in accounting principle for split-dollar life insurance - ) - - ) Comprehensive loss: Net loss - ) - - ) Net unrealized loss on available for sale securities, net of reclassification adjustment and tax effects - ) - ) Total comprehensive loss ) Cash dividends declared ($0.16 per share) - ) - - ) Equity incentive plan shares earned - Allocation of 32,295 ESOP shares - - ) - Tax deficiency from share-based stock compensation - - (6
